DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 1-5 AND 11-12 directed to inventions non-elected without traverse.  Accordingly, claim(s) 1-5 and 11-12 has/have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (line numbers cited count fully deleted lines):
CANCEL claims 1-5 and 11-12
In claim 6, at line 23, delete “hold" and insert -- hole -- after “penetration".

Allowable Subject Matter
Claim(s) 6 and 8-10 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 6 or 8 including:

(claim 6)

a first step of forming a mask which covers a plurality of functional elements and has an opening for defining corners of the functional elements on a substrate including the functional elements; 

a second step of forming a penetration hole corresponding to the opening on the substrate by etching the substrate using the mask; 

a fourth step of forming a modified region in the substrate along the first cutting line after the third step by relatively moving a light condensing point of a laser light along the first cutting line with respect to the substrate; 
a fifth step of forming a modified region in the substrate along the second cutting line after the third step by relatively moving a light condensing point of a laser light along the second cutting line with respect to the substrate; 

wherein in the fourth step and the fifth step, 
an output of the laser light is decreased so as to be lower than a processing threshold when the light condensing point reaches the penetration hole and reaches a position at a first predetermined distance in front of an inner surface 24s of the penetration hole and the output of the laser light is increased so as to exceed the processing threshold when a position where the laser light is condensed has passed through the penetration hole after the output of the laser light is decreased and when the position reaches an inner side of the substrate at a second predetermined distance from the inner surface of the penetration hole .

(claim 8)

a first step of forming a mask which covers a plurality of functional elements and has an opening for defining corners of the functional elements on a substrate including the functional elements; 

a second step of forming a penetration hole corresponding to the opening on the substrate by etching the substrate using the mask; 

a fourth step of forming a modified region in the substrate along the first cutting line after the third step by relatively moving a light condensing point of a laser light along the first cutting line with respect to the substrate; 
a fifth step of forming a modified region in the substrate along the second cutting line after the third step by relatively moving a light condensing point of a laser light along the second cutting line with respect to the substrate; 

a seventh step of forming a metal film on an inner surface of the penetration hole after the second step and before the fourth step and the fifth step.  


The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819